Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 6, 9, 10, 19, 37-39, 41, 42, 45, 46, and 55 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for exchanging assistance information for grant-free resource allocation, and assigning the grant-free resources based on the assistance information.
The prior art of record (in particular Li et al. (US 20170367116), Zhang et al. (US 20180206246), and Islam et al. (US 20180035459)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: transmitting assistant information to a base unit to assist in grant-free resource allocation; and receiving a configuration of the grant-free resource allocation based on features of the user equipment; wherein the assistant information comprises an indicator that indicates one or more types of grant-free transmissions supported by the user equipment, wherein the indicator is transmitted before the base unit allocates the grant-free resources and the indicator: corresponds to all grant-free resource types; corresponds to one grant-free resource type; comprises one bit and the one bit indicates whether the user equipment supports one or more types of grant-free transmissions; or some combination thereof, and wherein the one or more types of grant-free transmissions supported by the user equipment is selected from the group consisting of a first resource type in which uplink data transmissions are made based on radio resource control signaling, without grant, and without physical layer signaling; a second resource type in which uplink data transmissions are made based on radio resource control signaling, without grant, and with physical layer signaling for activation of the uplink data transmissions, deactivation of the uplink data transmissions, or a combination thereof; and a third resource type in which uplink data transmissions are made based on radio resource control signaling, without grant, and with physical layer signaling for modifying at least one parameter corresponding to the uplink data transmissions. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 06/15/2022.
The same reasoning applies to independent claims 19, 37, and 55 mutatis mutandis.  Accordingly, claims 1-3, 5, 6, 9, 10, 19, 37-39, 41, 42, 45, 46, and 55 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (US 20170034845), “Link Adaptation In Grant-Free Multiple Access Systems.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413